Title: From John Adams to United States Senate, 25 April 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States April 25th 1798—

I nominate the following persons for promotions and appointments in the Army of the United States—

CavalryWilliam TharpLieutenant26th July 1797Vice Mc.Dermont, resignedLudwell GrimesCornetVirginiaVice Tharp, promotedThomas Blackburn Junr.  do. do.Vice Warfield resignedArtilleryRichard Watkins LieutenantVice Rand resignedFirst regiment of InfantryJohn Whistler  Captain1 July 1797  Vice Armstrong resignedRobert SempleLieutenant1 July 1797Vice Whistler promotedGeorge StallEnsignPennsylvaniaVice Mc.Intosh resignedCharles SmithEnsignNew YorkVice Semple promotedSecond RegimentWilliam Mc.CoskrySurgeonVice Gillespie appd in the NavyThird RegimentSamuel Vance  Captain 25th July 1797.Vice Howell Lewis resignedWilliam P. SmithLieutenantdoVice Vance promotedJoel CookEnsignConnecticutVice Speak, who never accepted.Jacob WilsonEnsignMarylandVice Smith—promotedFourth RegimentWilliam DivenCaptain 1 december 1797Vice De Butts resignedThomas SwaineLieutenantdoVice Diven Promoted resigned+James BomerEnsignTenesseeVice dickinson deceasedJohn HainesEnsignTenesseeVice Swaine promotedGabriel JonesEnsignKentuckyVice Bowyer resigned


John Adams